Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1 and 3-14 are objected to because of the following informalities:  
In claim 1, after “A membrane electrode unit, comprising”, please change membrane electrode unit to membrane electrode assembly as disclosed in Applicant’s Specification.  This implies to claims 3-14.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0252133 to Yoshida et al. (hereinafter “Yoshida”).
With regards to claims 1 and 3-14, Yoshida teaches a fuel cell having a membrane electrode unit (Figs. 1 and 2, Para. [0059], As shown in FIGS. 1 and 2, a polymer electrolyte fuel cell 1 includes an electrolyte membrane 2 (which is being interpreted as membrane electrode unit); Para. [0061], A membrane electrode assembly 20...).
Claims 1 and 3-14 are claiming a membrane electrode unit.  The seal and the sealing frame being added/attached to the membrane electrode unit do not further limit the membrane electrode unit.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0252133 to Yoshida et al. (hereinafter “Yoshida”) in view of U.S. 6,716,550 to Kirby (hereinafter “Kirby”).
With regards to claims 1 and 8, Yoshida teaches a fuel cell having a membrane electrode unit (Figs. 1 and 2, Para. [0059], As shown in FIGS. 1 and 2, a polymer electrolyte fuel cell 1 includes an electrolyte membrane 2; Para. [0061], A membrane electrode assembly 20...) comprising: a seal (the upper and lower first bonding layers 43) arranged on an edge region (outer edge portion 21 of the electrolyte membrane) of the membrane electrode unit (Annotated Fig. 6 — Claim 1, Para. [0079], Furthermore, the formation of each reinforcing film 4 with the first bonding layer 43 (the upper and lower first bonding layer 43, as shown in Annotated Fig. 6, are being interpreted as a seal) and gas barrier layer 42 prevents, for example, leakage of a fuel gas supplied to the anode-side electrode into the cathode-side electrode E via the reinforcing film 4, or leakage of an oxidant gas in the opposite direction. As such, the first bonding layer 43 and the gas barrier layer 42 would be expected to perform as a 
a sealing frame (upper and lower gas barrier layers 42) covers the first major surface of the membrane electrode unit and the second major surface of the membrane electrode unit (Annotated Fig. 6 — Claim 1, Para. [0082], Reinforcing films 4 with a central opening 41 are welded to upper and lower surfaces of the membrane electrode assembly 20; each reinforcing film 4 has a gas barrier layer 42 (the upper and lower gas barrier layers 42 are being interpreted as sealing frame) and a first bonding layer 43 (as shown in Annotated Fig. 6, upper and lower gas barrier layers 42 

    PNG
    media_image1.png
    570
    773
    media_image1.png
    Greyscale

Yoshida fails to teach a sealing frame that, together with the seal, extends from the first major surface of the membrane electrode unit to the second major surface of the membrane electrode unit and surrounds the edge region of the membrane electrode unit on both of the first and second major surfaces of the membrane electrode unit.
However, in the same field of endeavor, Kirby teaches a fuel cell having a membrane electrode unit (Col. 2, Lns. 10-11, An improved membrane electrode sealing assembly for an electrochemical fuel cell...) comprising: a seal (integral seal 

    PNG
    media_image2.png
    489
    871
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a sealing frame that, together with the seal, extends from the first major surface of the membrane electrode unit to the second major surface of the membrane electrode unit and surrounds the edge region of the membrane electrode unit on both of the first and second major surfaces of the 
With regards to claim 3, Yoshida teaches wherein the seal (first bonding layer 43) penetrates 1 mm, into the membrane electrode unit (membrane electrode assembly 20). As shown in Fig. 1 the membrane electrode assembly 20 is made up of an electrolyte membrane 2, a catalyst layer 3, and a gas diffusion layer 5, wherein there is catalyst layers 3 and gas diffusion layers 5 on both sides of the electrolyte membrane 5. Additionally, each gas diffusion layer 5 and each catalyst layer 3 constitute an electrode E (Para. [0061]). As shown in Fig. 8, the distance E from the outer edge of the gas diffusion layer 5 to the inner edge of the frame (gas barrier layer 42) is from about 1 to about 10 mm, [0082]. The range of Yoshida overlaps the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
With regards to claim 4, Yoshida teaches wherein the sealing frame (gas barrier layer 42) is of a two-piece design. Fig. 8 shows gas barrier layers 43 on both the top and bottom of the membrane electrode assembly 20. As such, the sealing frame is expected to be a two-piece design. 
With regards to claim 5, Yoshida teaches wherein the sealing frame (gas barrier layer 42) has a circumferential edge which extends away from the membrane electrode unit (membrane electrode assembly 20) in a plane thereof, wherein at least one seal (gasket 6) is arranged on both sides of the circumferential edge (Annotated Fig. 6 — Claim 5). 

    PNG
    media_image3.png
    614
    765
    media_image3.png
    Greyscale

With regards to claim 6, Yoshida teaches wherein the sealing frame (gas barrier layer 42) consists of a polymer (Para.[0066], Examples of materials that can be preferably used as the material of the gas barrier layer 42 of each reinforcing film 4 include polyesters, polyamides, polyimides, polymethylpentene, polyphenylene oxide, polysulfone, polyether ether ketone, polyphenylene sulfide, and the like...). 
With regards to claim 7, Yoshida teaches wherein the seals (first bonding layer 43 and gasket 6) consists of a polymeric material (Para. [0067], A polyolefin resin is preferably used as the material of the first bonding layer 43 of each reinforcing film 4, and polyolefin resins that can be preferably used include medium-density polyethylene, 
With regards to claim 14, Yoshida teaches wherein the seals (first bonding layer 43) consists of a silicone (Para. [0091] usable materials for the first bonding layer 43 include ... silicone adhesives ... silicone rubber, and the like; Para. [0069], Gaskets ... are usable as the gaskets 6. For example ... silicon rubber sheets; Although Yoshida states “silicon rubber sheets” it is understood in the art that silicon is a naturally occurring metalloid which would not be expected to be used as a gasket or seal. However, a silicone rubber is an elastomer composed of silicon together with carbon, hydrogen, and oxygen and has many uses, including gaskets. It is believed that the silicon rubber sheets is a typo or an error in translation and is expected to be silicone rubber sheets.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0252133 to Yoshida et al. (hereinafter “Yoshida”) in view of U.S. 6,716,550 to Kirby (hereinafter “Kirby”) and U.S. 2012/0034542 to Martin et al. (hereinafter “Martin”).
With regards to claim 9, Yoshida teaches a fuel cell having a membrane electrode unit (Figs. 1 and 2, Para. [0059], As shown in FIGS. 1 and 2, a polymer electrolyte fuel cell 1 includes an electrolyte membrane 2; Para. [0061], A membrane electrode assembly 20...) comprising: a seal (the upper and lower first bonding layers 43) arranged on an edge region (outer edge portion 21 of the electrolyte membrane) of the membrane electrode unit (Annotated Fig. 6 — Claim 1, Para. [0079], Furthermore, the formation of each reinforcing film 4 with the first bonding layer 43 (the upper and lower first bonding layer 43, as shown in Annotated Fig. 6, are being interpreted as a seal) and gas barrier layer 42 prevents, for example, leakage of a fuel gas supplied to the anode-side electrode into the cathode-side electrode E via the reinforcing film 4, or leakage of an oxidant gas in the opposite direction. As such, the first bonding layer 43 and the gas barrier layer 42 would be expected to perform as a seal; Para. [0091], In this case, examples of usable materials for the first bonding layer 43 include acrylic, rubber, and silicone adhesives.), wherein a first part of the seal penetrates into the edge region of the membrane electrode unit and a second part of the seal fully covers the edge region outside the membrane electrode unit (Annotated Fig. 6 — Claim 1), wherein the second part of the seal extends continuously from a first major surface of the membrane electrode unit to a second major surface of the membrane electrode unit opposite to the first major surface and surrounds the edge region of the membrane electrode unit on both of the first and second major surfaces of the membrane electrode unit (Annotated Fig. 6 — Claim 1, Para. [0091], the first bonding layer 43 of each reinforcing film 4 is welded to the membrane-catalyst layer assembly 10 or the membrane electrode assembly 20 (as shown in Annotated Fig. 6, the upper and lower 
a sealing frame (upper and lower gas barrier layers 42) covers the first major surface of the membrane electrode unit and the second major surface of the membrane electrode unit (Annotated Fig. 6 — Claim 1, Para. [0082], Reinforcing films 4 with a central opening 41 are welded to upper and lower surfaces of the membrane electrode assembly 20; each reinforcing film 4 has a gas barrier layer 42 (the upper and lower gas barrier layers 42 are being interpreted as sealing frame) and a first bonding layer 43 (as shown in Annotated Fig. 6, upper and lower gas barrier layers 42 (sealing frame) covers the first major surface of the membrane electrode unit (20) and the second major surface of the membrane electrode unit (20)).

    PNG
    media_image1.png
    570
    773
    media_image1.png
    Greyscale

Yoshida fails to teach a sealing frame that, together with the seal, extends from the first major surface of the membrane electrode unit to the second major surface of the membrane electrode unit and surrounds the edge region of the membrane electrode unit on both of the first and second major surfaces of the membrane electrode unit.
However, in the same field of endeavor, Kirby teaches a fuel cell having a membrane electrode unit (Col. 2, Lns. 10-11, An improved membrane electrode sealing assembly for an electrochemical fuel cell...) comprising: a seal (integral seal 140) arranged on an edge region of the membrane electrode unit (Col. 4, Lns. 6-8, integral seal 140 may extend laterally beyond the edge of MEA 110.); and a sealing frame (framing seal 150) extends from a first major surface of the membrane electrode 

    PNG
    media_image2.png
    489
    871
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a sealing frame that, together with the seal, extends from the first major surface of the membrane electrode unit to the second major surface of the membrane electrode unit and surrounds the edge region of the membrane electrode unit on both of the first and second major surfaces of the membrane electrode unit, for the purpose of simplifying and reducing the number of individual or separate components involved in sealing a fuel cell stack and/or reducing assembly time and/or manufacturing cost (Kirby, Column 2: lines 4-7).
Yoshida in view of Kirby does not explicitly teach, a fuel-cell stack having a plurality of fuel cells, each of the fuel cells including bipolar plates.
However, in the same field of endeavor, Martin teaches a solid polymer fuel cells having anode and cathode seals (Abstract) and teaches a fuel-cell stack having a plurality of fuel cells, each of the fuel cells including bipolar plates (Para. [0017], A plurality of the fuel cells may be assembled in a series stack to make a fuel cell stack. Such a stack may employ bipolar plates, in which the anode separator plate of one fuel cell in the stack is unitary with the cathode plate of the adjacent fuel cell in the stack.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a fuel- cell stack having a plurality of fuel cells, each of the fuel cells including bipolar plates, for the purpose of having a greater output voltage (Martin, Para. [0005]) and using bipolar plates to reduce the number of separators used (Martin, Para. [0017]).
The motivation would have been to have a greater output voltage of the assembly (Martin, Para. [0005], a plurality of fuel cells are generally stacked in series in order to deliver a greater output voltage.) and to reduce the number of separators used (Martin, Para. [0017], Such a stack may employ bipolar plates, in which the anode separator plate of one fuel cell in the stack is unitary with the cathode plate of the adjacent fuel cell in the stack.).

    PNG
    media_image4.png
    542
    736
    media_image4.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kirby and Martin as applied to claim 9 above, and in further in view of U.S. 2007/0072045 to Haufe et al. (hereinafter “Haufe”).
With regards to claim 10, Yoshida in view of Kirby and Martin fail to teach wherein the bipolar plates have on both sides at least one seal which corresponds to the sealing frame of the adjacent membrane electrode units.
However, in the same field of endeavor, Haufe teaches a membrane electrode assemblies with sealing members (Abstract) and teaches wherein the bipolar plates (bipolar plates 20) have on both sides at least one seal (elastomer frame 14) which 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the bipolar plates have on both sides at least one seal which corresponds to the sealing frame of the adjacent membrane electrode units, for the purpose of providing sealing interaction with neighboring elements in a fuel cell stack (Haufe, Para. [0025]).
The motivation would have been to have a seal from one MEA to interact with neighboring elements to prevent the escape of gases from the assembly (Haufe, Para. [0025]. Preferably, the sealing member has external sealing structures for providing sealing interaction with neighboring elements in a fuel cell stack. These structures may be sealing lips or sealing grooves, for example. They can, for example, enclose the electrochemically active inner area of the MEA like a frame to prevent the reaction gas delivered through the electrodes from escaping to the outside.).

Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kirby as applied to claim 1, and further in view of U.S. 2007/0003821 to Belchuk (hereinafter “Belchuk”).
With regards to claims 11, 12, and 13, Yoshida in view of Kirby fails to teach wherein the seal penetrates 0.2 to 0.7 mm into the membrane electrode unit and/or surrounds the edge region on both sides of the membrane electrode unit by 0.2 to 0.7 mm; the seal penetrates 0.4 to 0.6 mm into the membrane electrode unit and/or surrounds the edge region on both sides of the membrane electrode unit by 0.4 to 0.6 mm; and the seal penetrates 0.6 mm into the membrane electrode unit and/or surrounds the edge region on both sides of the membrane electrode unit by 0.5 respectively.
However, in the same field of endeavor, Belchuk teaches a fuel cell membrane electrode assembly comprising a seal (Abstract) and teaches wherein the seal penetrates 0.5 mm into the membrane electrode unit (Annotated Fig. 4, Para. [0031], The low density regions 42 extend about the entire, or substantially the entire, perimeter of the diffusion layers 22. The low density regions 42 extend from between about 0.5 mm to about 10 mm ... inward from the side surfaces 36 toward the inboard regions 38.).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the seal penetrates 0.5 mm into the membrane electrode unit, for the purpose of using a seal to isolate the hydrogen and oxygen molecules to prevent a reaction between the two (Belchuk, Para. [0065]).
The motivation would have been to use a seal that is penetrated into the MEU to isolated the hydrogen and oxygen molecules to prevent them from reacting with each . 

    PNG
    media_image5.png
    479
    837
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to a new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAIXIA ZHANG/Primary Examiner, Art Unit 1723